Order entered August 10, 2018




                                                              In The
                                              Court of Appeals
                                       Fifth District of Texas at Dallas
                                                     No. 05-18-00213-CV

                                     MICHAEL DWAIN WILLIAMS, Appellant

                                                                 V.

                                         LUPE VALDEZ, SHERIFF, Appellee

                                  On Appeal from the 160th Judicial District Court
                                               Dallas County, Texas
                                       Trial Court Cause No. DC-17-09709

                                                            ORDER
                The reporter’s record in this case is past due. By postcard dated June 4, 2018, we notified

      Sharron Rankin, Official Court Reporter for the 160th Judicial District Court, that the reporter’s

      record was overdue and directed her to file the reporter’s record within thirty days. To date, the

      reporter’s record has not been filed and we have not received any correspondence regarding the

      reporter’s record.

                Accordingly, we ORDER Sharron Rankin, to file, within FIFTEEN DAYS of the date

      of this order either (1) the reporter’s record; or (2) written verification no hearings were

      recorded.1


1
    Our records indicate appellant filed a statement of inability to pay costs and a request for preparation of the reporter’s
      record in the trial court on February 27, 2018.
We DIRECT the Clerk to send copies of this order to:

Honorable Jim Jordan
Presiding Judge
160th Judicial District Court

Official Court Reporter
160th Judicial District Court

Sharron Rankin
Court Reporter

All parties


                                          /s/     CAROLYN WRIGHT
                                                  CHIEF JUSTICE